DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/07/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 25, 30-34, and 38-41 are pending (claim set as filed on 09/07/2021).

Priority
	This application is a 371 of PCT/KR17/08652 filed on 08/09/2017, which has foreign priority applications to KR 10-2017-0103680, KR 10-2017-0085020, and KR 10-2017-0100459, with an earliest filing date of 08/16/2016.

Withdrawal of Rejections
The response and amendments filed on 09/07/2021 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25, 30-31, 33-34, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Gho (KR 2011-0025603 A - cited by the ISA and in the IDS filed on 05/23/2019: citations are being made to the English equivalent publication EP 2484752 B1) in view of Putnam (US 2015/0056246 A1) - previously cited references.
Gho’s general disclosure relates to gram-positive bacteria-derived extracellular vesicle (EV), and the uses thereof in a disease animal model, a method for screening a drug candidate, a vaccine, and a method for diagnosing a pathogenic factor of a disease (see abstract & ¶ [0001]).
Regarding claims 25 and 34, Gho teaches a method for prophylaxis or treatment of a disease animal comprising administering bacteria-derived extracellular vesicles to a disease animal (see ¶ [0010]-[0013]). Gho discloses that the gram-positive bacteria includes Lactobacillus from a small genus (see ¶ [0018], [0065], [0070], and MPEP 2131.02(III)). Gho further discloses that the administration includes intra-tracheal inhalation or oral administration depression (see ¶ [0031], [0050]).
Regarding claims 30 and 38, Gho teaches the extracellular vesicles that are found to be spherical on an electron microscope and to range in size from 10 to 100 nm (see ¶ [0075]-[0076]).
Regarding claims 31 and 39, Gho teaches a method for preparing Gram-positive bacteria-derived extracellular vesicles; comprises centrifuging a culture of Gram-positive bacteria to give a supernatant; and filtering the supernatant (see ¶ [0025]-[0028]).
Regarding claims 33 and 41, Gho teaches the extracellular vesicles are ones that form spontaneously or are artificially formed (see ¶ [0024]).
However, Gho does not teach: wherein the vesicles are derived from Lactobacillus plantarum and/or Lactobacillus casei (claims 25 and 34).
Putnam discloses the probiotic-derived vesicle may be isolated from any known probiotic cell in the art including Lactobacillus casei or Lactobacillus plantarum (see ¶ [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select vesicles derived from Lactobacillus plantarum or Lactobacillus casei such as taught by Putnam in the method of Gho. The MPEP at 2141(III) provides exemplary rationales that may support a conclusion of obviousness include: (E) “Obvious to try – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success”. In the instant case, the primary reference of Gho is directed to gram-positive bacteria-derived extracellular vesicle and Gho generically discloses a small genus that includes Lactobacillus (see Gho at ¶ [0016]-[0018]). Thus, a person having ordinary . 

Claims 32 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gho in view of Putnam as applied to claims 25, 30-31, 33-34, and 38-41 above, and in further view of Kim (KR 10-2011-0082481 A - cited in the IDS filed on 05/23/2019: machine translation provided) - all references previously provided.
The teachings of Gho and Putnam are taught above.
However, the references of Gho and Putnam do not teach: wherein the vesicles are isolated from food produced by Lactobacillus (claims 32 and 40).
Kim’s general disclosure relates to a composition for the treatment or prevention of inflammatory diseases and cancer containing extracellular vesicles isolated from fermented foods as an active ingredient (see ¶ [0001], [0008]). Kim discloses the composition of the present invention may be a pharmaceutical composition, a food composition (see ¶ [0016]). The method may include the following steps: separating the extracellular vesicles from the fermented food and culturing the separated extracellular vesicles by treating the cells (see ¶ [0020]-[0021]).
obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to isolate the extracellular vesicles from Lactobacillus fermented food such as taught by Kim in the method of Gho. The ordinary artisan would have been motivated to do so is because the isolation of vesicles from fermented food is considered to be a known source for Lactobacillus vesicles. Hence, since it is already known in the art to so, it is considered to be (a) combining prior art elements according to known methods to yield predictable results (MPEP 2141(III): Exemplary Rationales). The ordinary artisan would have had a reasonable expectation of success as both Gho and Kim are in the same field of endeavor directed to the use of Lactobacillus-derived vesicles for the administration thereof in the prevention or treatment of a disease.

Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 09/07/2021 have been fully considered but they are deemed insufficient to overcome the obviousness prior art combinations of record. 
In response to Applicant’s argument (addressing page 6 of the remarks) that the cited references do not teach or suggest the specific Lactobacillus plantarum and/or Lactobacillus casei-derived extracellular vesicles, the obviousness paragraph has been modified to an “obvious to try” rationale as discussed above. In other words, the selection of claimed invention’s specific Lactobacillus plantarum and/or Lactobacillus casei-derived extracellular vesicles would have remained readily obvious to one of ordinary skill in the art because the Lactobacillus species of plantarum and/or casei are considered well-known gram-positive probiotics for isolating vesicles as evident by the disclosure of Putnam at ¶ [0052]. In making the determination of obviousness, the MPEP at 2141 (III) provides examples that may support a conclusion of obviousness which 
In response to Applicant’s argument (addressing pages 6-7 of the remarks) that Gho only discloses the treatment effects of vesicles derived from Staphylococcus aureus and does not teach from Lactobacillus plantarum and/or casei for preventing, improving, or treating a mental disorder, this argument is not persuasive because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments” and “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments” (MPEP 2123). In other words, although the primary reference of Gho teaches an embodiment with Staphylococcus, it is not limited to only Staphylococcus because Gho explicitly states “It is an object of the present invention to provide Gram-positive bacteria-derived extracellular vesicles” (Gho at ¶ [0009]). Therefore, Gho is directed to gram-positive probiotics which includes Lactobacillus and not restricted to just Staphylococcus.
In response to Applicant’s argument (addressing page 7 of the remarks) that the secondary reference of Putnam only discloses an outer membrane vesicle for delivery of a vaccine (fusion protein) and the probiotic-derived vesicle itself does not exhibit treatment effects, this argument is not persuasive because one cannot show non-obviousness by attacking 
In response to Applicant’s argument (addressing page 8 of the remarks) that the tertiary reference of “Gho2 [Kim] only discloses a method of diagnosing safety of fermented foods using extracellular vesicles derived from a fermented food” and not for therapeutic mental disorders, this argument is not persuasive for reasons stated above as one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. The tertiary reference of Gho2 [Kim] was primarily relied upon to demonstrate that the method of manufacturing or isolating the vesicles and the primary reference of Gho had already taught the therapeutic prevention, improving, or treating aspects. Note that the claimed invention as a whole is directed a method of administering Lactobacillus vesicles to prevent, improve, or treat mental disorders because base claims’ preambles sets forth the statement of purpose (MPEP 2111.02: Effect of the Preamble). Therefore, dependent claims 32 and 40 are drawn to limitations of making or producing the vesicles (i.e. interpreted as product-by-process limitations) and thus, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the 

Conclusion
No claims were allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/NGHI V NGUYEN/Primary Examiner, Art Unit 1653